IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                                                                C5>
                                                           DIVISION ONE
                         Respondent,                                                              rl S
                                                           No. 71813-4-1
                   v.

                                                           UNPUBLISHED OPINION
CHAD WAYNE HURN,

                         Appellant.                        FILED: December 7, 2015


        Dwyer, J. — Chad Hum was convicted as charged on 13 counts. On

appeal, he contends (1) that the trial court improperly admitted four types of ER

404(b) evidence, (2) that the trial court erred by refusing to sever the charges

against him into three "clusters" to be tried separately, (3) that insufficient

evidence supports the jury's verdict of guilt on the assault in the second degree

charge, and (4) that his Miranda1 rights were violated when he was questioned

after, he asserts, he invoked his right to have counsel present during custodial

interrogation.2 Finding no error, we affirm.



        On February 19, 2013, just after 1:00 a.m., 20-year-old Karla Barnhardt


        1 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
        2 In a statement of additional grounds, Hum raises several additional issues. He
contends (1) that the trial court erred by permitting the State to introduce testimony from a latent
fingerprint examiner, (2) that the trial court abused its discretion by denying him a Franks hearing,
(Franks v. Delaware. 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978)), (3) that the trial
court improperly limited his cross-examination of a key witness, and (4) that the trial court erred
by failing to give numerous lesser included offense instructions.
No. 71813-4-1/2



accepted a ride from a friend to deliver her ex-boyfriend's belongings to his new

residence and obtain heroin from him. When she was dropped off, Barnhardt

realized that she had the wrong address. Her friend, who was rushing for a ferry,

declined to take her to the correct location. Stranded with bags containing her

ex-boyfriend's belongings, Barnhardt called Hum for help.

      Hum, 35 years old, lived nearby and arrived about five minutes later with a

girl who was approximately 15 years old, later identified as B.B. Hum was

driving a silver, two-door Acura with a sunroof, which Barnhardt had never seen

before. He usually drove a red Jeep Cherokee. Barnhardt loaded her bags into

the car and sat down. When she told Hum that she did not want to go home but,

rather, to her ex-boyfriend's home, Hum demanded money for the ride.

Barnhardt had no money but indicated that her friend would pay him. Hum

nevertheless refused to give her a ride. Although Barnhardt begged not be

stranded in the middle of the night, Hum told her to "get the fuck out of the car"

and started throwing her bags out of the car. As Barnhardt was trying to get her

things together to exit the car, Hum pulled out a gun, said "I'm not fucking

around," and shot the gun through the open sunroof. Terrified, Barnhardt rushed

out of the car, which then sped off.

       Barnhardt sat on the sidewalk, sobbing loudly. A neighbor was awakened

by the gunshot and Barnhardt's crying and called 911. Police responded within a

few minutes.

       Officer Taralee San Miguel3 arrived at the scene and observed Barnhardt


       3 At the time of the incident, Officer San Miguel was known as Officer Mabry.
No. 71813-4-1/3



sitting on the curb with several large bags, looking distraught. Barnhardt

identified herself as "Destiny Coral" and initially denied hearing or having

anything to do with a shot being fired. Barnhardt never gave San Miguel her true

name but did eventually report what had happened with Hum and the gunshot.

San Miguel collected a single shell casing from the middle of the road.

       Barnhardt entered the police vehicle and San Miguel, with Barnhardt's

assistance, located Hum's apartment complex. San Miguel broadcast the

address over the radio. Officer Brett Willet responded to the address and

encountered Hum near a silver Acura and red Jeep Cherokee. San Miguel

brought Barnhardt to the scene, and Barnhardt positively identified Hum.

       Willet arrested Hum. During the arrest, Hum asked Willet to retrieve from

his wallet a piece of paper entitled "Notice to Arresting Officer With Miranda

Warning." The document purported to identify its bearer as a "Civil Rights

Investigator" who "does not waive any of his rights, including the right to personal

time and property, at any time." Hum insisted the officer sign the document as

the "Belligerent Claimant." Officers present at the scene of the arrest were

confused as to the meaning of the document but concluded that it was not an

invocation of the right to counsel or the right to silence.

       Willet fully advised Hum of his Miranda rights. Hum stated that he

understood his rights and did not ask for counsel or articulate a preference to

remain silent. Willet did not question Hum substantively at the scene but,

instead, drove him to the precinct.

       At the precinct, Willet inventoried Hum's belongings while Hum was in a
No. 71813-4-1/4



holding cell five or six feet away. Hum was able to see and hear the officer from

his cell. In Hum's wallet, Willet found an IRS tax refund check in the amount of

$3,526 made out to Alexander Gregory. When Willet showed the check to

Officer Heller, Hum exclaimed, "I found that!"

      The investigation continued with warrant-authorized searches of Hum's

home, the silver Acura, and Hum's property at the jail. In a laptop case at Hum's

home, detectives located a silver .25 caliber pistol, which was later found to have

fired the casing that San Miguel found near Barnhardt. Detectives learned that

the pistol had been reported stolen along with the blue Jeep Wrangler in which it

had been stored by its owner. Detectives also discovered a number of forged

Washington State identification cards, some bearing Hum's photo with other

names printed thereon and others bearing a photo of 15-year-old B.B. with other

names set forth. One of the forged driver's licenses with Hum's picture had the

name Alexander Gregory; another had the name Igor Zanine. Additionally,

detectives found a Social Security card and driver's license in the name of Lance

Elliott. In the silver Acura, which police determined had been stolen from

Adhanom Legesse, police found a bag of stolen mail addressed to 25 different

people including Gregory and Legesse, several loose license plates, a stolen
checkbook in the name of Dustin Gentry, and multiple shaved keys of a type

used for auto theft.

       Detectives eventually located 15-year-old B.B., who said she was with

Hum when he stole the Acura, the blue Jeep, a blue Subaru, and other cars.

B.B. stated that Hum used shaved "jiggler" keys to access the cars and swapped



                                        -4
No. 71813-4-1/5



license plates on the stolen cars to avoid detection. B.B. stated that she and

Hum also stole mail from mailboxes and recalled that Hum was excited to cash a

stolen IRS check. B.B. also described going to a Verizon store with Hum, where

they presented forged ID cards in obtaining a service contract in the name of Igor

Zanine, two iPhones, and a mobile hotspot ("Jetpack").

       B.B. described her relationship with Hum. She had met him while trying to

buy methamphetamines. The two began to spend time and use drugs together

almost every day. Although Hum was a married man in his thirties and knew that

B.B. was only 15, he frequently made sexual comments to her, rubbed her thigh

while he gave her driving lessons, and had once bitten one of her buttocks. He

was angry when he found out that B.B. had a boyfriend. As with Barnhardt, Hum

threatened B.B. when he was angry. B.B. later recounted, "[h]e threatened to

shoot me, he threatened to kill me, he threatened my life multiple times. He

showed up at my window and I opened the window and there was a gun in my

face." He also hit her.

       At trial, Legesse testified that his 1997 two-door Acura was stolen in

February 2013. Police recovered the car two months later. Different license

plates had been mounted on the car, which also contained property that had not

been there when it was stolen, including an orange safety vest, loose license

plates, a checkbook, a knife, a gun holster, credit cards, a Verizon Jetpack, a bag
of mail belonging to others, a set of shaved keys, and items associated with

Alexander Gregory.

       Lance Elliott testified at trial that he had given Hum his driver's license,



                                          5-
No. 71813-4-1/6



Social Security card, and bank statements when hiring Hum's "Rent-a-Pad"

apartment locating service. When detectives searched Hum's home, they found

a forged driver's license and Social Security card in Elliott's name.

       Igor Zanine also testified at trial. He did not know Hum and had not given

him permission to use his identity. Police found a forged driver's license and

Social Security card in Zanine's name in the laptop case in Hum's apartment.

Hum had utilized these documents to open a Verizon cell phone account.

       Joey Otten testified that her blue Jeep Wrangler was stolen in February

2013. Otten kept her .25 caliber pistol in a locked gun safe in the Wrangler. She

testified that when she recovered the Wrangler, the console box had been

damaged and the lock destroyed. Detectives found Otten's pistol in the search of

Hum's home and confirmed that it was the gun that Hum had shot out of the

Acura's sunroof. A partial palm print lifted from inside the Wrangler was a

positive match for Hum.

       Dustin Gentry's blue Subaru Impreza was also stolen in February 2013.

Gentry's checkbook was in the car when itwas stolen. This checkbook was later

found in the silver Acura. A check from the book had been made out to Rebecca

Fisher, the name on one of the forged driver's licenses bearing B.B.'s picture.

       By amended information, the State charged Hum with assault in the

second degree, unlawful possession of a firearm in the first degree, possessing a

stolen firearm, three counts of possession of a stolen vehicle (PSV), making or

having vehicle theft tools, three counts of identity theft in the second degree,
tampering with a witness, communication with a minor for immoral purposes
No. 71813-4-1/7



(CMIP), and intimidating a witness. Before trial, Hum moved to sever the counts

into three "clusters" of charges to be tried in three separate trials. The State

opposed severance. The trial court denied the motion. Hum renewed his motion

to sever during trial, and the trial court adhered to its ruling.

       One of Hum's fellow inmates, Jaylyn Johnson, testified at trial that Hum

asked for his assistance in ensuring that B.B. did not show up for trial. Hum, who

was acquainted with Johnson's uncle, said to Johnson, "I need a girl ... to not

show up to court for trial. ... I know your uncle knows a lot of different ways. . . .

[H]e could drug her or just whatever, just make sure she does not show up to

court." Hum also told Johnson that he "ha[d] a lot of people on the outside" and,

if B.B. participated in the trial and he was convicted, "she'd not be walking

around." Johnson interpreted this to mean that B.B. "would be . . . dead, killed."

Johnson, who knew B.B. through a girlfriend, warned her about Hum's threats

and also reported the threats to a detective he trusted.

       Ajury found Hum guilty as charged and found that Hum was armed with a

firearm while committing the second degree assault. The trial court imposed an

exceptional sentence totaling 252 months, including the mandatory 36-month

firearm enhancement.

                                            II


        Hum first contends that the trial court erred by admitting evidence contrary

to the requirements of ER 404(b). This is so, he asserts, because the evidence
in question was relevant only to prove his bad character in order to show that he
acted in conformity therewith by committing the charged crimes. We disagree.
No. 71813-4-1/8



               "ER 404(b)[4] is a categorical bar to admission of evidence [of
       a prior bad act] for the purpose of proving a person's character and
       showing that the person acted in conformity with that character."
       State v. Gresham, 173 Wash. 2d 405, 420, 269 P.3d 207 (2012) (citing
       State v. Saltarelli. 98 Wash. 2d 358, 362, 655 P.2d 697 (1982)). But
       "[t]he same evidence may, however, be admissible for any other
       purpose, depending on its relevance and the balancing of its
       probative value and danger of unfair prejudice." Id. (emphasis
       omitted).

State v. Gunderson, 181 Wash. 2d 916, 922, 337 P.3d 1090 (2014) (second

alteration in original).

       ER 404(b) is not designed "to deprive the State of relevant
       evidence necessary to establish an essential element of its case,"
       but rather to prevent the State from suggesting that a defendant is
       guilty because he or she is a criminal-type person who would be
       likely to commit the crime charged.

State v. Foxhoven, 161 Wash. 2d 168, 175, 163 P.3d 786 (2007) (quoting State v.

Lough, 125 Wash. 2d 847, 859, 889 P.2d 487 (1995)).

              For evidence of prior bad acts to be admissible, a trial judge
        must "(1) find by a preponderance of the evidence that the
        misconduct occurred, (2) identify the purpose for which the
        evidence is sought to be introduced, (3) determine whether the
        evidence is relevant to prove an element of the crime charged, and
        (4) weigh the probative value against the prejudicial effect." [State
        v. IThang, 145 Wn.2d [630,] 642[, 41 P.3d 1159 (2002)] (citing
        Lough, 125 Wash. 2d at 853). "This analysis must be conducted on
        the record." MFoxhoven, 161 Wn.2d [at] 175 [] (citing State v.
        Smith, 106 Wash. 2d 772, 776, 725 P.2d 951 (1986)).

Gunderson, 181 Wash. 2d at 923.

        A trial court has wide discretion in ruling on the admissibility of evidence.

A decision to admit or exclude evidence will not be reversed on appeal absent

        4 ER 404(b) provides:
                 Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or
        acts is not admissible to prove the character of a person in order to show action
        in conformity therewith. It may, however, be admissible for other purposes, such
        as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
        absence of mistake or accident.



                                                 8
No. 71813-4-1/9



abuse of discretion. State v. Demerv, 144 Wash. 2d 753, 758, 30 P.3d 1278 (2001).

A trial court abuses its discretion only if no reasonable judge would adopt the

view espoused by the trial court. Demerv, 144 Wash. 2d at 758.

       Hum asserts that the following types of evidence were relevant only for

propensity purposes and, thus, were admitted in violation of ER 404(b): evidence

that Hum "regularly" stole cars and stole from mailboxes, evidence that Hum

threatened and/or acted violently toward B.B. and Barnhardt, and evidence that

Hum used illegal drugs. By focusing on the relevance of this evidence, Hum

essentially challenges the trial court's conclusion under the second prong of the

ER 404(b) analysis.

                                              A


       Hum first asserts that the trial court erred by admitting evidence that he

"stole cars regularly" and "regularly stole from mailboxes."5 Br. of Appellant at 9.
We disagree.

       As a preliminary matter, contrary to Hum's assertion, B.B. did not testify
that Hum "stole cars regularly." In the portion of B.B.'s testimony to which Hum
cites, she testified that Hum had stolen "multiple cars." Thereafter, the focus of
B.B.'s testimony was the theft of the three vehicles underlying the possession of
stolen vehicle charges. Similarly, B.B. did not testify that Hum "regularly stole
from mailboxes." Rather, she testified that, on three or four occasions, she and
Hum went "mailboxing," that is, "look[ing] through people's mailboxes and

see[ing] if there's anything useful [in them]."

        5Hum seems to be quoting language used by the trial court in its "ER 404(b) findings of
fact and conclusions of law."
No. 71813-4-1/10



       Moreover, evidence that Hum stole cars and mail was relevant to prove

elements of charged crimes, including identity theft, possession of stolen

vehicles, and making or having vehicle theft tools. The State charged Hum with

three counts of possession of a stolen vehicle, relating to Legesse's silver Acura,

Otten's blue Jeep, and Gentry's blue Subaru. To prove these charges, the State

had to establish that the cars in question were actually stolen and that Hum knew

that to be true. RCW 9A.56.068. B.B.'s testimony that Hum stole the cars was

relevant to prove both of these elements. Further, given that Hum had claimed

that he was only borrowing the Acura, the challenged evidence was material to

rebut the potential defense that he did not know the car was stolen.

       The State also charged Hum with making or having vehicle theft tools.

That charge required the State to prove that Hum made or possessed "any motor

vehicle theft tool. . . under circumstances evincing an intent to use or employ . ..

in the commission of motor vehicle theft, or knowing that the same is intended to

be so used." RCW 9A.56.063(1). B.B.'s testimony that Hum used "jiggler keys"

to steal cars was thus relevant to prove that Hum possessed such tools, knew

that they were intended to be used to steal cars, and intended to use them for

that purpose.

       B.B.'s testimony that she and Hum stole from mailboxes was similarly

relevant to prove the three counts of identity theft in the second degree. Identity
theft requires proofthat the defendant knowingly possessed identification or

information of another person with intent to commit a crime. RCW 9.35.020. As

the trial court properly concluded, B.B.'s testimony that she and Hum stole mail



                                         10
No. 71813-4-1/11



from mailboxes, and thereby obtained an IRS check that Hum intended to cash,

was relevant to establish Hum's intent to commit a crime when he possessed

fraudulent driver's licenses in the name of the IRS check's recipient and others.

       Hum points out that not all of this evidence was relevant to all of his

charges. However, he cites no authority for the proposition that evidence must

be relevant to all charges to be admissible.

       The trial court did not abuse its discretion in admitting this evidence.

                                          B


       Hum next asserts that the trial court erred by admitting evidence that he

had previously threatened and acted violently toward B.B. and that he had

previously threatened Barnhardt. We disagree.

       In cases involving domestic violence, admission of the defendant's prior

acts of domestic violence may be admissible to assist the jury in evaluating the

victim's credibility. State v. Magers, 164 Wash. 2d 174, 186, 189 P.3d 126 (2008)
(lead opinion ofAlexander, C.J.) ("evidence that [the defendant] had been
arrested for domestic violence . . . was relevant to enable the jury to assess the

credibility of [the victim], who gave conflicting statements"), 164Wn.2d at 194
(concurring opinion of Madsen, J.) ("evidence of prior acts . . . offered to explain
recantation by a victim of domestic violence may be admissible under ER
404(b)"); State v. Grant, 83 Wash. App. 98, 107-08, 920 P.2d 609 (1996). The
justification for admitting evidence ofa defendant's prior acts of domestic
violence is to "assist the jury in judging the credibility of a recanting victim" who
has provided "conflicting statements" about the defendant's conduct. Magers,


                                          11
No. 71813-4-1/12
164 Wash. 2d at 186-87 (affirming trial court's ruling admitting evidence of prior acts

of violence because victim who testified that alleged misconduct had not

occurred had previously given a conflicting statement). However, "because the

risk of unfair prejudice is very high [in domestic violence cases]," "the

admissibility of prior acts of domestic violence [is confined] to cases where the

State has established their overriding probative value, such as to explain a

witness's otherwise inexplicable recantation or conflicting account of events."6

Gunderson. 181 Wash. 2d at 925 (reversing trial court's ruling admitting prior acts of

violence because alleged victim, who testified that the alleged misconduct had

not occurred, had never given an "inconsistent" statement).

        Herein, the trial court concluded that evidence of Hum's prior misconduct

against B.B. and Barnhardt was relevant to allow the juryto assess their

credibility as witnesses. Hum incorrectly asserts that the trial court's rulings in

this regard were contrary to the principles set forth in Magers and Gunderson.

       As required by those cases, both B.B. and Barnhardt made inconsistent

statements regarding Hum's alleged criminal conduct. Barnhardt falsely

identified herself to Officer San Miguel and initially denied that any shooting had

occurred. Similarly, as the defense repeatedly emphasized, B.B. did not initially

tell the police about Hum's sexual advances or about his pointing a gun at her

        6The court clarified in a footnote that a history of domestic violence may also be
admissible for purposes other than enabling the jury to assess the victim's credibility.
                This opinion should not be read as confining the requisite overriding
       probative value exclusively to instances involving a recantation or an inconsistent
       account by a witness. We are inclined to agree with the dissent that it may be
        helpful to explain the dynamics of domestic violence when offered in conjunction
        with expert testimony to assist the jury in evaluating such evidence. See, e.g.,
        Grant, 83 Wash. App. at 108. We decline, however, to establish an advisory list of
        possible scenarios.
Gunderson. 181 Wash. 2d at 925 n.4.


                                                12
No. 71813-4-1/13



through her bedroom window. Additionally, B.B. was inconsistent in her report

that Hum had bitten one of her buttocks. Since B.B. and Barnhardt had both


made inconsistent and contradictory statements about their involvement with

Hum, their testimony about his mistreatment of them was not barred by

Gunderson.7

         Moreover, Hum put the credibility of both B.B. and Barnhardt squarely at

issue by making their supposed lack of credibility the focus of his defense. In his

opening statement, Hum's attorney asserted that B.B. and Barnhardt were both

drug addicts with a history of crimes involving dishonesty who lie when it suits

their purposes. Hum's attorney continued this theme in his closing, arguing that

"the State has no choice but to rely upon the good word of Karla Barnhardt who

has a problem with telling the truth." He asserted that Barnhardt had "flip-flopped

on key facts," and suggested that she invented the assault "to get even" and only

"st[u]ck with the story because if she didn't, she might go to jail and jail means

withdrawal." He also emphasized that she did not report Hum's sexual

misconduct in her first interview with police and argued that B.B. lied regularly

and required leading questions on direct because she "c[ould]n't remember her

lines." The centrality of the credibility of these witnesses—made so by Hum's


         7We recognize that the facts of this case are distinguishable from Magers, and the
"typical" domestic violence case, in one notable regard. In Magers, the complaining witness
recanted—that is, she initially affirmed that Magers had engaged in misconduct but later denied it.
Herein, by contrast, the complaining witnesses initially denied or minimized Hum's misconduct
but later acknowledged it or revealed its full extent. This factual distinction is notdispositive. The
focus of our Supreme Court'sdecisions in Magers and Gunderson was whetherthe complaining
witnesses therein had given "conflicting" or "inconsistent" statements. Itwas the fact of the
inconsistency ofthe witness's statements that put her credibility at issue, not the order ofthe
witness's affirmation or denial of misconduct. Herein, as in Magers, but unlike in Gunderson, the
witnesses in question made inconsistent statementsto police and, thereby, puttheir credibility at
issue.



                                               -13-
No. 71813-4-1/14



own defense—supports the trial court's conclusion that the probative value of the

evidence in question outweighed its prejudicial effect.

       The trial court did not abuse its discretion in admitting this evidence.8

                                                 C


       Hum further asserts that the trial court erred by admitting evidence that he

used drugs because the only conclusion to be drawn therefrom was "based on

propensity—that drug users are thieves." We disagree.

       Testimony may be admissible as res gestae evidence "'if it is so

connected in time, place, circumstances, or means employed that proof of such

other misconduct is necessary for a complete description of the crime charged,

or constitutes proof of the history of the crime charged.'" State v. Schaffer. 63
Wash. App. 761, 769, 822 P.2d 292 (1991) (quoting 5 Karl B.Tegland,

Washington Practice: Evidence § 115, at 398 (3d ed. 1989)), affd, 120 Wash. 2d
616, 845 P.2d 281 (1993). Res gestae evidence is admissible "in order that a



        8As explained above, evidence of Hum's prior threatening behavior toward Barnhardt
was relevantto her credibility. Contrary to Hum's assertion, this evidence was also relevantto
establish Barnhardt's state of mind for the assault in the second degree charge.
        In State v. Johnson, this court, construing Magers, 164 Wash. 2d 174, explained:
        A person is guilty of second degree assault if he or she "[a]ssaults anotherwith a
        deadly weapon." [RCW9A.36.021(1)(c).] In State v. Magers, the supreme court,
        in a plurality decision, affirmed the trial court's admission of the defendant's prior
        misconduct. [164 Wn.2d at 183.] The trial court admitted the evidence for an
        assault charge because "reasonablefear of bodily injury" was at issue, [id.] The
        court pointed to the jury instructions to conclude that the defendant's prior
        misconductwas "necessary to prove a material issue." [jdj Thus, the victim's
        state of mind was a necessary element that the State was required to prove in
        that case.
172 Wash. App. 112, 121, 297 P.3d 710 (2012) (internal quotation marks omitted), rev'd in
part, on other grounds. 180 Wash. 2d 295, 325 P.3d 135 (2014).
       Herein, as in Johnson and Magers, Barnhardt's "fearof bodily injury" was at issue. Thus,
evidence of Hum's prior bad acts toward her, including threatening to sell her to members ofa
foreign drug cartel and threatening to inflict violence upon her, was relevant to prove Barnhardt's
state of mind, a necessary element of the assault charge.


                                                -14-
No. 71813-4-1/15



complete picture be depicted for the jury." State v. Tharp. 96 Wash. 2d 591, 594,

637P.2d961 (1981).

       Herein, the trial court concluded that this evidence was "integral in

showing the nature of the relationships" between each of the young women and

Hum—in other words, that it was admissible as res gestae evidence. The trial

court also concluded that it was relevant to assess B.B.'s credibility.

       The evidence showed that Hum met each of these witnesses in the

context of seeking or selling drugs and that Hum's activity with both of them

involved getting them high and then making sexual advances toward them. This

evidence was, thus, integral to providing the jury a "complete picture" of the

relationships between the defendant and the State's two key witnesses.

       Furthermore, the evidence established that Hum and B.B. used illegal

drugs together on nearly a daily basis and that Hum frequently took her with him
to commit various property crimes. Fifteen-year-old B.B. testified that she was

addicted to the drugs that Hum supplied her. The fact that Hum regularly fed

B.B.'s drug addiction helps to explain why she participated in the string of mail
and car thefts and why she did not fully report Hum's criminal offenses when she

first spoke with police.

       The trial court did not abuse its discretion in admitting this evidence.

                                          Ill


       Hum next contends that the trial court erred by denying his motion to

sever. This is so, he asserts, because severance was necessary to ensure him

fair verdicts. His argument is unavailing.



                                          15
No. 71813-4-1/16



       Under CrR 4.3's "liberal" joinder rule, the trial court has considerable

discretion to join two or more offenses of "the same or similar character, even if

[they are] not part of a single scheme or plan." CrR 4.3(a)(1); State v.

Eastabrook. 58 Wash. App. 805, 811, 795 P.2d 151 (1990). Nevertheless, offenses

properly joined under CrR 4.3(a) may be severed "if 'the [trial] court determines

that severance will promote a fair determination of the defendant's guilt or

innocence of each offense.'" State v. Bvthrow. 114 Wash. 2d 713, 717, 790 P.2d
154 (1990) (quoting CrR 4.4(b)). A defendant seeking severance has the burden

of demonstrating that "a trial involving both counts would be so manifestly

prejudicial as to outweigh the concern for judicial economy." Bvthrow. 114
Wash. 2d at 718. Prejudice may result from joinder where the defendant is

embarrassed or confounded by the presentation of separate defenses, or ifa

single trial invites the jury to cumulate the evidence to find guilt or infer criminal

disposition. State v. Russell, 125 Wash. 2d 24, 62-63, 882 P.2d 747 (1994).

       In determining whether the potential for prejudice requires severance, a

trial court must consider four factors that may "offset or neutralize the prejudicial

effect of joinder": (1) the strength of the State's evidence on each count, (2) the

clarity of defenses as to each count, (3) the court's instructions to the jury to

consider each count separately, and (4) the potential cross-admissibility of

evidence on the other charges even ifthey were tried separately. Russell. 125
Wash. 2d at 63; State v. Sanders. 66 Wash. App. 878, 885, 833 P.2d 452 (1992).

"[A]ny residual prejudice must be weighed against the need for judicial economy."

Russell. 125Wn.2dat63.




                                           16
No. 71813-4-1/17



        We review a trial court's denial of a CrR 4.4(b) motion to sever counts for

a manifest abuse of discretion. Bvthrow, 114 Wash. 2d at 717; State v. Bryant. 89
Wash. App. 857, 864, 950 P.2d 1004 (1998). A severance claim is waived if the

corresponding motion to sever is not made before trial and before or at the close

of evidence. See CrR 4.4(a)(1), (2).

        Hum's argument on appeal is that the trial court abused its discretion by

failing to sever the CMIP charge from the other 12 charges. However, Hum's

motion below—both pretrial and when renewed—was a request to sever the

charges against him into three "clusters." Thus, as Hum's counsel

acknowledged at oral argument, Hum's request for relief has changed on appeal.

Oral Argument 20:15. The decision of whether to sever charges requires the trial

court to carefully weigh the prejudicial effect of joinder against the concern for

judicial economy. Therefore, the decision of whether to sever the charges into

three trials presents a different question than whether to sever them into two

trials. Hum is making a different claim for relief than he did below. Because the

decision to sever charges is entrusted to the sound discretion of the trial court,

we decline to consider this claim for the first time on appeal.9

                                                IV


        Hum next contends that insufficient evidence supports his assault in the

second degree conviction. This is so, he asserts, because the State failed to

establish that he acted with the specific intent to make Barnhardt believe that she

was in imminent danger. His contention is unavailing.

          9 Moreover, because the relief requested on appeal was differentfrom that requested in
the trial court, CrR 4.4(a)(1) and (2) provide that Hum waived a request for the relief sought for
the first time on appeal.


                                              -17-
No. 71813-4-1/18



      The due process clauses of the federal and state constitutions require that

the government prove every element of a crime beyond a reasonable doubt.

Apprendi v. New Jersey. 530 U.S. 466, 476-77, 120 S. Ct. 2348, 147 L. Ed. 2d
435 (2000); U.S. Const, amend. XIV; Wash. Const, art. I, § 3. "[T]he critical

inquiry on review of the sufficiency of the evidence to support a criminal

conviction must be ... to determine whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt." Jackson v.

Virginia. 443 U.S. 307, 318, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). "[T]he

relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson. 443 U.S.

at 319.

          "The purpose of this standard of review is to ensure that the trial court fact

finder 'rationally appl[ied]' the constitutional standard required by the due process

clause of the Fourteenth Amendment, which allows for conviction of a criminal

offense only upon proof beyond a reasonable doubt." State v. Rattana Keo

Phuong. 174 Wash. App. 494, 502, 299 P.3d 37 (2013) (alteration in original)

(quoting Jackson, 443 U.S. at 317-18), review denied. 182 Wash. 2d 1022 (2015).

This standard of review is also designed to ensure that the fact finder at trial

reached the "subjective state of near certitude of the guilt of the accused," as

required by the Fourteenth Amendment's proof beyond a reasonable doubt

standard. Jackson. 443 U.S. at 315.

          A claim of evidentiary insufficiency admits the truth of the State's evidence



                                            18
No. 71813-4-1/19



and all reasonable inferences from that evidence. State v. Kintz. 169 Wash. 2d 537,

551, 238 P.3d 470 (2010). Circumstantial evidence and direct evidence can be

equally reliable. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980).

This court defers to the jury on questions of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Killingsworth, 166
Wash. App. 283, 287, 269 P.3d 1064 (2012).

       To convict Hum of second degree assault, the State was required to prove

that he assaulted Barnhardt with a deadly weapon. RCW 9A.36.021(1)(c).

"Assault" was defined for the jury as "an act done with the intent to create in

another apprehension and fear of bodily injury, and which in fact creates in

another a reasonable apprehension and imminent fear of bodily injury even

though the actor did not actually intend to inflict bodily injury." Jury Instruction

12; accord 11 Washington Practice: Washington Pattern Jury Instructions:

Criminal 35.50 (3d ed. 2008) (WPIC).

       Hum argues that the evidence did not establish that he intended to put

Barnhardt in apprehension of harm because he did not point the gun directly at

her and because Barnhardt testified she thought Hum fired the weapon to "show

off." Br. of Appellant at 25. In fact, however, Barnhardt testified that "he pulled

the gun kind of maybe to show off in front of the little girl, . . . that he meant

business and ... he was just somebody that people don't fuck with or to scare

me." (Emphasis added.) She also testified that while Hum did not point the gun

at her, "he made sure it was clear that I saw that he had the gun."




                                           19
No. 71813-4-1/20



      And the evidence demonstrated that Barnhardt was scared. Barnhardt

testified that she was terrified and began crying and screaming when Hum pulled

out the gun. Hum ordered her out of the car and warned her that "he had rounds

in the gun and he's not fucking around." When he fired the gun, it was only two

feet from Barnhardt's head. Even though he had shot out of the sunroof and not

directly at her, Barnhardt was afraid to turn her back on him because she

believed he might shoot her in the back. Moreover, corroborating Barnhardt's

testimony that she was afraid, Richard McKinney, who called 911, testified that

he heard uncontrollable sobbing after the gunshot. Furthermore, Officer San

Miguel testified that, when she encountered Barnhardt minutes later, Barnhardt

was upset and "possibly in shock." Viewed in the light most favorable to the

State, this evidence is sufficient to support the inference that Hum intended to,

and did in fact, place Barnhardt in apprehension of harm.

       Hum's evidentiary sufficiency challenge fails.

                                         V


       Hum next contends that his right to counsel was violated when he was

interrogated after he was arrested. This is so, he asserts, because he

unequivocally invoked his right to counsel by presenting the arresting officer with
the preprinted form entitled, "Notice to arresting officer with Miranda warning."

His claim fails.

             Prior to any custodial interrogation, a suspect must be
       informed that "he has the right to remain silent, that anything he
       says can be used against him in a court of law, that he has the right
       to the presence of an attorney, and that if he cannot afford an
       attorney one will be appointed for him prior to any questioning."
       Miranda. 384 U.S. at 479. Any waiver of these rights by the


                                        -20-
No. 71813-4-1/21



      suspect must be knowing, voluntary, and intelligent. State v.
      Radcliffe. 164 Wash. 2d 900, 905-06, 194 P.3d 250 (2008) (citing
      Edwards v. Arizona. 451 U.S. 477, 482, 101 S. Ct. 1880, 68 L Ed.
      2d 378 (1981)). Even once waived, a suspect can invoke these
      rights at any point during the interview and the interrogation must
      cease. Id at 906 (citing Edwards. 451 U.S. at 484-85).

              It is well established that Miranda rights must be invoked
      unambiguously. Davis fv. United States], 512 U.S. [452,] 459[, 114
S. Ct. 2350, 129 L. Ed. 2d 362 (1994)]; Radcliffe. 164 Wash. 2d at
      906. This is a bright-line inquiry; a statement either is "'an assertion
      of [Miranda rights] or it is not.'" Davis. 512 U.S. at 459 (quoting
      Smith v. Illinois. 469 U.S. 91, 97-98, 105 S. Ct. 490, 83 L. Ed. 2d
488 (1984)). Also, this inquiry is objective. Id. In other words, an
      invocation must be sufficiently clear "that a reasonable police officer
      in the circumstances would understand the statement to be [an
      invocation of Miranda rights]." Id.

State v. Piatnitskv. 180 Wash. 2d 407, 412-13, 325 P.3d 167 (2014) (alteration in

original), cert, denied. 135 S. Ct. 950, 190 L. Ed. 2d 843 (2015).

      Where an accused makes an ambiguous or equivocal statement
      regarding the invocation of his or her rights, law enforcement
      officers have no obligation to ask clarifying questions or to cease
      the interrogation. Berghuisf v. Thompkinsl. 560 U.S. [370,] 381[,
      130 S. Ct. 2250, 2260, 176 L Ed. 2d 1098 (2010)]; Davis. 512 U.S.
      at 461-62. The Supreme Court has determined that requiring
      officers to cease interrogation where a suspect makes a statement
      that might be an invocation of his or her rights would create an
      unacceptable hindrance to effective law enforcement. Davis. 512
U.S. at 461.

State v. Piatnitskv. 170 Wash. App. 195, 214, 282 P.3d 1184 (2012), affd, 180
Wash. 2d 407 (2014).

       Thus, the question before us is whether, as a matter of law, it was

reasonable for the detectives to conclude that the right to silence was not

invoked.

       Herein, as partially summarized above, when Officer Willet detained Hum,

Hum asked the officer to retrieve a document from his wallet. The form


                                         21
No. 71813-4-1/22



document represented that Hum was a "Civil Rights Investigator." The form also

advised the arresting officer holding the form that "[a]fter you have given your

name, badge number, rank and proof of agency, you will have the right to remain

silent." (Emphasis added.) The form also included nearly a full page of small

font "demands," such as the demand that Hum not be arrested unless the

arresting officer personally witnessed the "arrestable act," that the officers carry

an arrest warrant, that the officers refrain from taking his personal property,

including his "personal photograph or fingerprints," that he be given "a phone call

forthwith to contact my outside counselor friend," and that the form be signed by

the "sui juris Belligerent Claimant." In the background of Willet's in-car video

recording, several of the officers can be heard discussing what the document

meant.


         Willet arrested Hum. He advised Hum that he was being audio recorded

and then read him his Miranda rights. When asked if he understood his rights,

Hum said, "yes," and was placed in Willet's patrol car. The officers did not

substantively question Hum at the scene.

         Approximately 9 hours later, around 11:00 a.m., Detective Stangeland met

with Hum to attempt to obtain a statement from him. The detective again

advised Hum of his Miranda rights. Hum said he understood his rights and

spoke with Stangeland. Hum then made a number of inculpatory statements and




                                          22
No. 71813-4-1/23



eventually stated, "I want my attorney present during any kind of questioning with

you."10

          Following a suppression hearing, the trial court concluded that Hum's form

document did not unequivocally invoke his right to remain silent or his right to

counsel. The court further concluded that Hum was properly advised of and,

initially, validly waived his rights.

          Hum argues that his form document contained an unequivocal invocation

of his right to counsel. For this proposition, he relies on the erroneous assertion

that "officers at the scene of the arrest" thought Hum meant to invoke his right to

counsel. He argues that the trial court's conclusion that the words on the form

were ambiguous means that "the officers on the scene who understood this as

an invocation were unreasonable." Br. of Appellant at 27. But there is no

evidence that any of the officers believed that Hum was invoking his right to

counsel. Hum seems to be referring to Officer Spaulding, who can be heard on

the in-car video recording opining that Hum's document was an attempt to invoke

his right to silence. However, as Spaulding latertestified, he did not actually read

the document and relied on its title, which included the word "Miranda." Once the

officer read the document in its entirety, he no longer believed that Hum was

attempting to invoke his right to silence. Indeed, Spaulding testified that Hum

never invoked either his right to silence or his right to counsel, even though the

officers were discussing the meaning of his document within his hearing.




          10 There is no dispute on appeal that, with this statement, Hum unequivocally invoked his
right to counsel and that statements he made thereafterwere properly suppressed.

                                              -23-
No. 71813-4-1/24



       Hum relies on State v. Grieb. 52 Wash. App. 573, 761 P.2d 970 (1988), for

the proposition that the statement "does not waive any of his rights" is

unambiguous. That case is easily distinguishable from this one. There, the

suspect was advised of his Miranda rights and immediately and repeatedly

stated, "I don't wanna waive my rights." Grieb. 52 Wash. App. at 573-74. In this

case, Hum presented his document to the police before any set of rights were

discussed with him. Unlike in Grieb. therefore, Willet had no context from which

to interpret the lengthy, small-font document that purported to demand "all his

rights" but specified only the "right to personal time and property." Additionally,

the document, while mentioning Miranda, does so only in the context of advising

the arresting officer of the officer's right to remain silent and to "have counsel

present during any interrogation or civil disclosure." Willet did not interpret this

as an invocation of Hum's right to counsel. Accordingly, he provided Hum with

the appropriate Miranda warnings, which Hum stated he understood but did not

invoke.

       The purpose of Hum's puzzling preprinted form was ambiguous. As the

trial court properly concluded, Hum did not unequivocally invoke his right to

counsel by presenting it.

                                           VI


                           Statement of Additional Grounds

                                           A


          Hum next contends that the trial court erred by permitting a latent

fingerprint examiner to testify because, he asserts, the examiner's testimony did


                                           24
No. 71813-4-1/25



not assist the trier of fact and, thus, violated ER 702. Hum cites to no place in

the record demonstrating that he objected to this testimony at trial, and it is not

our role "to search the record to find support for [his] claims." State v. Meneses.

149 Wash. App. 707, 715-16, 205 P.3d 916 (2009), affd, 169 Wash. 2d 586, 238 P.3d
495 (2010). Moreover, this is not the type of claimed error that may be raised for

the first time on appeal. See State v. Lynn. 67 Wash. App. 339, 342, 835 P.2d 251

(1992) ("[A]n evidentiary error cannot be raised for the first time on appeal.").

Therefore, Hum's objection was waived.

                                          B


       Hum next contends that the trial court erred by denying him a hearing

pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667

(1978). This is so, he asserts, because the affidavits of probable cause

underlying the two search warrants issued in this case contained false

statements and material omissions. His contention is unavailing.

       We begin with the presumption that the affidavit supporting a
       search warrant is valid. Franks, 438 U.S.] at 171. Under Franks,
       in limited circumstances, a criminal defendant is entitled to
       challenge the truthfulness of factual statements made in an affidavit
       supporting a search warrant during a special evidentiary hearing.
       Id, at 155-56. As a threshold matter, the defendant must first make
       a "substantial preliminary showing that a false statement knowingly
       and intentionally, or with reckless disregard for the truth, was
       included by the affiant in the warrant affidavit, and if the allegedly
       false statement is necessary to the finding of probable cause." Id.
               .... Assertions of mere negligence or innocent mistake are
       insufficient. ]d\ Rather, the defendant must allege deliberate
       falsehood or reckless disregard for the truth. Id.
               Importantly, the Franks test for material representations has
       been extended to material omissions of fact, rstate v. ICord. 103
       Wn.2d [361,] 367[, 693 P.2d 81 (1985)]. In examining whether an
       omission rises to the level of a misrepresentation, the proper inquiry
       is not whether the information tended to negate probable cause or


                                        -25
No. 71813-4-1/26



      was potentially relevant, but whether the challenged information
      was necessary to the finding of probable cause. State v. Garrison.
       118 Wash. 2d 870, 874, 827 P.2d 1388 (1992).

State v. Atchlev. 142 Wash. App. 147, 157-58, 173 P.3d 323 (2007) (emphasis

added).

       In his statement of additional grounds, Hum contends that certain factual

assertions included in the relevant affidavits of probable cause were false and

that material omissions were made in those affidavits. However, Hum fails to

argue that these alleged falsehoods and omissions were made "knowingly and

intentionally, or with reckless disregard for the truth." Therefore, Hum fails to

establish that the trial court's conclusion denying him a Franks hearing

constituted an abuse of discretion.

                                           C


       Hum next contends that the trial court denied him the right to confrontation

by prohibiting him from cross-examining Barnhardt about a separate, prior

occasion on which she allegedly lied to the police. We disagree.

              It is well established that a trial court that limits cross-
       examination through evidentiary rulings as the examination unfolds
       does not violate a defendant's Sixth Amendment rights unless its
       restrictions on examination "effectively . . . emasculate the right of
       cross-examination itself." Smith v. Illinois. 390 U.S. 129, 131, 88 S.
       Ct. 748, 19 L. Ed. 2d 956 (1968). Generally speaking, the
       confrontation clause guarantees an opportunity for effective cross-
       examination, not cross-examination that is effective in whatever
       way, and to whatever extent, the defense might wish. Delaware v.
       Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 88 L. Ed. 2d 15 (1985).

State v. Turnipseed. 162 Wash. App. 60, 69, 255 P.3d 843 (2011).

       Herein, Hum was not prevented from attacking Barnhardt's credibility on

cross-examination. He was simply prohibited from inquiring into a collateral


                                           26
No. 71813-4-1/27



specific instance of prior conduct. The trial court's ruling in this regard, which

was entirely consistent with ER 608,[11] did not "emasculate the right of cross-

examination." Hum's claim fails.

                                                D


       Finally, Hum contends that the trial court erred by refusing to give three

requested lesser included offense instructions. He does not establish an

entitlement to appellate relief.

       A defendant may be found guilty and convicted of an offense lesser than

that with which he or she is charged. RCW 10.61.006, .010. To warrant an

instruction on a lesser included offense, the trial court must be satisfied that the

two-prong test of State v. Workman. 90 Wash. 2d 443, 447-48, 584 P.2d 382

(1978), is satisfied. The "legal prong" requires that each element of the lesser

included offense be a necessary element of the charged offense. The "factual

prong" requires that the evidence supports an inference that the defendant
committed only the lesser offense. Workman. 90 Wash. 2d at 447-48; State v.

Fernandez-Medina. 141 Wash. 2d 448, 455, 6 P.3d 1150 (2000). In establishing

the factual prong, the defendant must produce affirmative evidence or point to

evidence adduced by the state; "[i]t is not enough that the jury might simply

disbelieve the State's evidence." State v. Fowler. 114 Wash. 2d 59, 67, 785 P.2d
11 ER 608(b) provides:
               Specific Instances of Conduct. Specific instances ofthe conduct of a
       witness, for the purpose of attacking or supporting the witness' credibility, other
       than conviction of crime as provided in rule 609, may not be proved by extrinsic
       evidence. They may, however, in the discretion of the court, if probative of
       truthfulness or untruthfulness, be inquired into on cross examination of the
       witness (1) concerning the witness' character for truthfulness or untruthfulness,
       or (2) concerning the character for truthfulness or untruthfulness of another
       witness as to which character the witness being cross-examined has testified.


                                                27
No. 71813-4-1/28



808 (1990), overruled on other grounds by State v. Blair. 117 Wash. 2d 479, 816
P.2d 718 (1991).

       Hum asserts that he was entitled to (1) an instruction on the lesser

included offense of unlawful display of a weapon for the assault in the second

degree charge, (2) an instruction on the lesser included offense of unlawful

possession of a firearm in the second degree for the unlawful possession of a

firearm in the first degree charge, and (3) an instruction on the lesser included

offense of attempted identity theft in the second degree for the identity theft in the

second degree charge. The State did not dispute that the legal prong was

satisfied for each pair of offenses. Therefore, the trial court's ruling focused on

whether the factual prongs were satisfied.

       Assault in the Second Degree

       Pursuant to RCW 9A.36.021(1)(c), "A person is guilty of assault in the

second degree if he or she .. . [ajssaults another with a deadly weapon." The

definition of "assault" includes "an act done with the intent to create in another

apprehension and fear of bodily injury, and which in fact creates in another a
reasonable apprehension and imminent fear of bodily injury even though the

actor did not actually intend to inflict bodily injury." WPIC 35.50; accord Jury

Instruction 12.

       RCW 9.41.270(1), which defines the so-called unlawful display of a

firearm offense, provides, in pertinent part: "It shall be unlawful for any person

to . . . draw any firearm ... in a manner, under circumstances, and at a time and




                                          28
No. 71813-4-1/29



place that either manifests an intent to intimidate another or that warrants alarm

for the safety of other persons."

        In the trial court, Hum argued that the jury should have been allowed to

consider that "the display of the weapon may have caused reasonable affront or

alarm, but did not cause apprehension of imminent bodily injury."12 However, the

only affirmative evidence that was presented at trial was that Barnhardt was

terrified that Hum was going to shoot her with the gun. Hum was free to argue—

and did, in fact, argue—that Barnhardt's testimony was not credible. But

discrediting her testimony was a basis for an acquittal, not a lesser included

offense instruction.

        Unlawful Possession of a Firearm in the First Degree

        RCW 9.41.040(1) provides, in pertinent part: "A person ... is guilty of the

crime of unlawful possession of a firearm in the first degree, ifthe person ... has

in his or her possession . . . any firearm after having previously been convicted

... of any serious offense as defined in this chapter."

        RCW 9.41.040(2) provides, in pertinent part:

                (a) A person ... is guilty of the crime of unlawful possession
        of a firearm in the second degree, ifthe person does not qualify
        under subsection (1) of this section for the crime of unlawful
        possession of a firearm in the first degree and the person .. . has in
        his or her possession . . . any firearm:
               (i) After having previously been convicted ... of any felony
        not specifically listed as prohibiting firearm possession under
        subsection (1) of this section.



        12 He similarly argued, "With regards to whether or not the facts support the giving of this
instruction, I would submit that it's up to the jury to determine whether or not Karla Barnhardt was
actually placed in apprehension of imminent bodily harm because the jury is the one that
determines her credibility, and that element is at issue."


                                                -29-
No. 71813-4-1/30



        Hum's argument in the trial court regarding this issue was that the jury

should be allowed to simply decide that he was convicted of a "generic felony"

instead of a specific offense (i.e., burglary in the second degree). This argument

was contrary to the evidence. The only evidence presented to the jury regarding

Hum's prior felony convictions was the evidentiary stipulation stating that he had

been convicted of burglary in the second degree. The jury was instructed that

burglary in the second degree constituted a serious offense. Therefore, the

evidence supported a finding that Hurn was guilty of unlawful possession of a

firearm in the first degree, not unlawful possession of a firearm in the second

degree.13

        Identity Theft in the Second Degree

        RCW 9.35.020 provides, in pertinent part:

                (1) No person may knowingly obtain, possess, use, or
        transfer a means of identification or financial information of another
        person . . . with the intent to commit, or to aid or abet, any crime.
               (2) Violation of this section when the accused . . . violates
        subsection (1) of this section and obtains credit, money, goods,
        services, or anything else of value in excess of one thousand five
        hundred dollars in value shall constitute identity theft in the first
        degree. .. .
                (3) A person is guilty of identity theft in the second degree
        when he or she violates subsection (1) of this section under
        circumstances not amounting to identity theft in the first degree.



        13 In addition to renewing his argument regarding his entitlement to the lesser included
offense instruction in question, Hurn argues for the first time on appeal that there were several
other issues with this unlawful possession of a firearm in the first degree conviction. He asserts,
for example, that he did not consent to the stipulation that he had been convicted of burglary in
the second degree. He also asserts that the applicable statutes are ambiguous regarding
whether burglary in the second degree constitutes a "serious offense" for purposes of the
unlawful possession of a firearm in the first degree statute. Hurn presents no argument regarding
why he should be permitted to raise these issues for the first time on appeal. Therefore, we
decline to further consider them.


                                               -30-
No. 71813-4-1/31



       Herein, the State elected a means of proving the identity theft charges

against Hurn. The jury was instructed that, to convict Hurn of these offenses, it

was required to find, in relevant part, that he "possessed" a means of

identification or financial information of another person. Jury Instructions 37 and

38. No evidence was presented that Hurn merely attempted to possess such

information. Rather, the evidence adduced at trial supported a finding that Hurn

actually possessed this information. The jury was free to discount this evidence

but, as before, this was a basis for an acquittal, not a lesser included offense

instruction.

       Hum's claim that he was entitled to the foregoing lesser included offense

instructions fails.


       Affirmed.




We concur:




 \.fi €rr frf^c^j I ,Q ,




                                         31